TONGUE, J.,
dissenting.
In my opinion, the decision of the Court of Appeals, as now adopted by this court, illogieally and improperly broadens the exceptions to the general rule of ademption by extinction in order to bring the facts of this ease within such exceptions. The result, in my opinion, is that the “identity theory” of ademption, as previously adopted by this court and by nearly all courts, has in effect been discarded in favor of the so-called “intent theory” of ademption, which has been rejected by most courts.
McAllister, J., joins in this dissent.